Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan Burnham on 3/10/2021.
The application has been amended as follows: 
Claims 1, 3, 6, 9, 11-16, 19-20, 27 are cancelled.
28.	(New) A method for displaying impact experienced by a user, comprising:
providing a mouth guard including a front shield portion, a bite-pad portion, two side shield portions, a linear force detector, a rotational force detector, a memory device, a battery, electronics, and a display light electronically coupled to said battery and electronics, said bite-pad portion for being located between upper and lower teeth of the user, said two side shield portions for placement adjacent to molars and facing inner cheeks of the user, said front shield portion being located between and connected to said two side shield portions, said bite-pad portion being connected to said front shield portion and said two side shield portions, said battery being encapsulated by a first one of said two side shield portions, said electronics being 
setting a predetermined impact first threshold based on biometric data associated with the user, said biometric data including at least the user’s weight, age, and gender;
setting a predetermined impact second threshold, said predetermined impact second threshold being less than said predetermined impact first threshold;
storing said predetermined impact first threshold and said predetermined impact second threshold in said memory device located within said mouth guard; 
placing said mouth guard into an oral cavity of the user such that said bite-pad portion is located between the upper and lower teeth of the user and said two side shield portions are adjacent to the molars and face the inner cheeks of the user; and
detecting at least linear and rotational forces experienced by said mouth guard through use of said linear force detector and said rotational force detector; and
determining whether said predetermined impact first threshold and said predetermined impact second threshold have been exceeded based on said detected linear and rotational forces, and wherein
in response to said predetermined impact second threshold being exceeded but said predetermined impact first threshold not being exceeded, dynamically lowering a value of said predetermined impact first threshold to be used while the user remains active, and
in response to said predetermined impact first threshold being exceeded, displaying a light from said display light in said mouth guard.


30.	(New) The method of Claim 28, further comprising, in response to said predetermined impact first threshold being exceeded, sending a signal to an off-board device for remote display
31.	(New) The method of Claim 28, further comprising, in response to said predetermined impact second threshold being exceeded but said predetermined impact first threshold not being exceeded, displaying a light from said display light indicating said predetermined impact second threshold has been exceeded. 
32.	(New) The method of Claim 28, further comprising storing, in said memory device, information relative to a recent impact event, after said detecting and prior to said dynamic lowering.
33.	(New) The method of Claim 32, further comprising erasing said information relative to a recent impact event from said stored memory device after a set period of time from said detecting, said erasing occurring before said determining.
34.	(New) The method of Claim 32, further comprising erasing said information relative to a recent impact event from said stored memory upon user command, said erasing occurring before said determining.
35.	(New) The method of Claim 33, wherein said erasing after the set period of time is counted via an onboard timer. 
36.	(New) The method of Claim 33, wherein said erasing allows the user to selectively erase historical impact data.

38.	(New) The method of Claim 28, wherein said setting includes manual input of said biometric data via an onboard button.
39.	(New) The method of Claim 28, wherein said setting includes input of said biometric data via remote Bluetooth connection.
40.	(New) The method of Claim 28, further including a flexible circuit board located within said second one said two side shields portions of said mouth guard, said electronics being on said flexible circuit board. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on a thorough prior art consideration and search, the claims are allowable. Particularly, the claim language “said display light being located in a center region of said front shield portion of said mouth guard; setting a predetermined impact first threshold based on biometric data associated with the user, said biometric data including at least the user’s weight, age, and gender; setting a predetermined impact second threshold, said predetermined impact second threshold being less than said predetermined impact first threshold; storing said predetermined impact first threshold and said predetermined impact second threshold in said memory device located within said mouth guard;  placing said mouth guard into an oral cavity of the user such that said bite-pad portion is located between the upper and lower teeth of the user and said two side shield portions are adjacent to the molars and face the inner cheeks of the user; and detecting at least linear and rotational forces experienced by said mouth guard through use of said linear force detector and said rotational force detector; and determining whether said predetermined impact first threshold and said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
	




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791